— In a custody proceeding between the natural parents of a four-year-old child, the mother appeals from an order of the Family Court, Putnam County (Sweeny, J.), entered January 12, 1990, which awarded custody of the child to the father.
Ordered that the order is affirmed, without costs or disbursements.
"The test applicable in a custody proceeding between the natural parents of a child born out of wedlock is the best interests of the child” (Matter of Lynn W. v Guy C., 133 AD2d 408). Courts making such a custody determination weigh several factors of varying degrees of importance, including, inter alia, (1) the original placement of the child, (2) the quality of the home environment, (3) the need for stability in the child’s life, and (4) the parent’s ability to provide for the child’s emotional and intellectual development (see, Matter of Louise E.S. v W. Stephen S., 64 NY2d 946; Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Lynn W. v Guy C, supra). "Further, any custody determination depends to a very great extent upon the court’s assessment of the credibility of the witnesses and of the character, temperament, and sincerity of the parties” (Kuncman v Kuncman, 188 AD2d 517, 518). Thus, the hearing court’s findings are generally accorded great respect on appeal (see, Kuncman v Kuncman, supra). In the instant case, the hearing court’s conclusion that custody with the father would serve the best interests of the child is not contrary to the weight of the evidence. Bracken, J. P., Sullivan, Eiber and Santucci, JJ., concur.